            DOCKET No. _ _          UJ~·_._(_{l..._~{~~q'---_                     DEFENDANT
                                                                                                       .
                                                                                  -o~F.'s coUNsEL     0    J lll'\ t ~ v k-e_
                                                                                  0 RETAINED O FEDERALDEFENDERSCJA O PRESENTMENT ONLY
            0 _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                             0 DEFENDANT WAIVES PRETRIAL REPORT

            0 Rule 5         0 Rule 9 0 Rule 5(c)(3) 0 DetentionHrg.                 DATE OF ARREST _ _ _ _ __                  •   V0L.SURR.
                                                                                     TIME OF ARREST _ _ _ _ __                  •   0NWRIT
            0 Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _                                     TIME OF PRESENTMENT _ _ __


                                                                         BAIL DISPOSITION
                                                                                                                                 0 SEE SEP. ORDER
            0 DETENTION ON CONSENT W/0 PREJUDICE   O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
            0 DETENTION HEARING SCHEDULED FOR:
            • AGREED CONDITIONS OF RELEASE     --------
            • DEF. RELEASED ON OWN RECOGNIZANCE
            D $--,,-_ _ _ _ PRE D ----'FRP
            D SECURED BY $_ _ _ _ _ CASH/PROPERTY:
            D TRAVEL RESTRICTED TO SDNY/EDNY/      -------,---------------
            •   TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPR:OV AL OF PRETRIAL SERVICES
            •   SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

            0 PRETRIAL SUPERVISION: 0 REGULAR O STRICT O AS DIRECTED BY PRETRIAL SERVICES
            0 DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAUTREATMT AS DIRECTED BY PTS
            0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

            0 HOME INCARCERATION      O HOME DETENTION     O CURFEW    O ELECTRONIC MONITORING    O GPS
            0 DEF. TOP AY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

            0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
            D DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

            0 DEF. TO BE DETAINED-UNTIL ALL CONDITIONS ARE MET
            0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ __
            - - - - - - - - - - - - - - - - - - ~ · REMAINING CONDITIONS TO BE MET BY: _ _ _ __

            ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

                          b--e~~
                        (,a                  ~w
                            "f1) fv-wu-e.( 11) ~ r{or~ ;;yfSf:
                                                               17 GA- to
                      ~ ~ ~ J °'-- {'.e[-i'~ ~ ~f- u ~p~
                         ~~ pf.s~. ~e{,~~~ f r J ~
                ,        i    W-0 ~ -e~ r-e.,tft~ ~ !° r-{_ r~UL.f-t.:-r , '{- ~ll d ~
                - ·          (~~t-tt 1 .rk- ~~fw.., ~ f i f e d ( ~ LAA.~~.
                                a-Jf ~<f,
  ,.        0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        O CONFERENCE BEFORE D.J. ON _ _ _ __

~:, i~ •,
 :~ - . ·~. G DEF. WAIVES INDICTMENT
            0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL

            'For Rule 5(c)(3) Cases:
            0 IDENTITY HEARING WAIVED                                            0 DEFENDANT TO BE REMOVED
             0 PRELIMINARY HEARING IN SDNY WAIVED                                0 CONTROL DATE FOR REMOVAL: _ _ _ __



            PREL™:!~TRJNG                    DATE,
                                                                                 0 ON DEFENDANT'S CONSENT

            DATE:      J (p           ):0}-0
                                                                                         UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
            jYlifil (original)- COURT FILE     fil:!K - U.S. ATTORNEY'S OFFICE        .YELLQYl - U.S. MARSHAL    QRElili - PRETRIAL SERVICES AGENCY
            Rev'd 2016 IH - 2
